Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 4/27/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khitrov et al. (U.S. Patent Application Publication No. 2019/0332876, hereinafter Khitrov).
With respect to claim 1, Khitrov discloses a computer implemented method of authenticating a user, comprising: 
receiving a sequence of key-related events of a manually typed text by a user using a keyboard (e.g. Khitrov, paragraphs 0013, “…receiving a user keystroke input implemented by the user typing free text”); extracting a plurality of sub-features from the sequence of key-related event, for each instance of a plurality of instances of a respective n-gram of a plurality of n-grams extracted from the text (e.g. Khitrov, paragraphs 0013, “separating a sequence of pressed keys based on the user keystroke input into a sequence of first bigrams having first bigram names simultaneously with the user typing free text…extracting a feature vector for each first bigram of the sequence of first bigram…separating extracted feature vectors for each first bigram of the sequence of first bigrams into subsets according to the first bigram names”; paragraph 0034 and 0038, “After separating the free text keystroke input into bigram, …collecting a timing information for each bigram commonly referred to as bigram features.  The timing information comprises the following timing differences…”); computing a plurality of statistical features for each respective n-gram from the plurality of sub-features extracted for the plurality of instances of the respective n-grams; feeding the plurality of statistical features computed for each of the plurality of n-grams into a trained machine learning (ML) model (e.g. Khitrov, paragraph 0013 and 0058, “estimating a Gaussian Mixture Model (GMM) user model using the subsets of feature vectors for each first bigram of the sequence of first bigram using a Universal background Model (UBM) as a predefined GMM; and providing real time using authentication using the estimated GMM user model…” ). 
Khitrov does not explicitly disclose triggering a security process when the ML model outputs an indication of non-authentication of the user.  However, Khitrov discloses using a Gaussian Mixture Model (Machine Learning) to provide real time user authentication using the estimated GMM user model (e.g. Khitrov, paragraph 0013).  
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the claimed feature in order to provide the authentication result. 
	
 	With respect to claim 2, Khitrov discloses the method of claim 1, wherein the plurality of sub-features are computed for a combination of at least one key-related event selected from the group consisting of: press-to-release, release-to-press, press-to-press, and release-to-release (e.g. paragraph Khitrov, paragraph 0034).    	With respect to claim 3, Khitrov discloses the method of claim 1, wherein the plurality of sub-features comprise an end to end delta time feature (E2E) computed as delta time between a press of a first key of the respective n-gram and a release of a last key of the respective n-gram (e.g. Khitrov, paragraph 0034).  	With respect to claim 4, Khitrov discloses the method of claim 1, wherein the plurality of sub-features comprise a character delta time feature (EC) computed as the delta time for each character key-related event of the respective n-gram (e.g. Khitrov, paragraphs 0034).  	With respect to claim 5, Khitrov discloses the method of claim 1, wherein the plurality of sub-features comprise a regular delta time feature (RDT) computed as the press-to-release delta time for each pair of characters of the respective n-gram (e.g. Khitrov, paragraph 0034).  	With respect to claim 6, Khitrov discloses the method of claim 1, wherein the plurality of sub-features comprise an all combinations feature (AC) computed as any combination of a first key-related event and a second key-related event time for all pairs of characters of the 
Conclusion
4,	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843. The examiner can normally be reached 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONGOC TRAN/Primary Examiner, Art Unit 2434